IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2159
                               Filed August 5, 2015


IN THE INTEREST OF B.W.,
Minor Child,

C.W., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Lee (South) County, Gary R.

Noneman, District Associate Judge.



       A mother appeals the termination of her parental rights to her child born in

2013. AFFIRMED.



       Kimberly A. Auge of Napier, Wolf, Popejoy & Auge, L.L.P., Fort Madison,

for appellant mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Michael Short, County Attorney, and Clinton R. Boddicker,

Assistant County Attorney, for appellee State.

       Kendra Abfalter of the Public Defender’s Office, Burlington, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


VAITHESWARAN, P.J.

        A mother appeals the termination of her parental rights to her child, born in

2013.        She contends (1) the record lacks clear and convincing evidence to

support the ground for termination cited by the district court and (2) termination

was not in the child’s best interests.

        I.       Clear and Convincing Evidence

        The district court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(h) (2013), which requires proof of several elements—

including proof that a child cannot be returned to the parent’s custody. On our de

novo review, we find clear and convincing evidence to support this ground.

        The child was removed from the mother’s custody after the mother broke

a large bone in his leg. The mother initially cooperated with services to address

various issues, including difficulty controlling her anger. Although her attendance

at counseling sessions fell off for a period of time, she showed promise in other

areas, and the district court granted her six additional months to work towards

reunification.

        At the time of the termination hearing, the mother had secured and

maintained employment for almost a year, obtained stable housing, regularly

attended two supervised visits a week with her child,1 and consistently attended

counseling sessions.        The district court acknowledged her “quite frankly

surprising progress in establishing personal stability on several levels.” At the

same time, the court found the mother was “largely no more able or competent to


1
  She sought and obtained a third weekly visit but failed to attend those visits due to
transportation issues, as well as oversleeping and forgetfulness.
                                           3


parent a young child than she was when the case first began.” We concur in this

assessment.

       The service provider assigned to supervise visits testified that as recently

as two months before the termination hearing, the mother let her anger get the

better of her. During a visit at her home, she “slam[med] things down around on

the table” and failed to focus on her child, who was eating his lunch. The service

provider was forced to assist the child with his meal. While she acknowledged

the mother had progressed in her ability to accept instruction and apply parenting

techniques and coping skills, she nonetheless opined the child could not be

safely returned to the mother’s care.

       The department social worker assigned to the case agreed. She testified

the mother got “frustrated, agitated” during visits and “kind of shut” her out. The

mother’s agitation caused her to lose focus and required redirection by the

service provider. The social worker conceded she could have been the trigger

for the mother’s frustration but noted the mother’s inability to control those “anger

and her frustration levels” would “affect her ability to parent” the child. She also

cited the mother’s limited understanding of the child’s developmental stages “and

safety needs.” In her view, the mother required the support of her worker the

entire time of the visit to be able to safely parent the child.

       Because clear and convincing evidence supports the district court’s finding

that the child could not be returned to the mother’s custody, we affirm termination

under section 232.116(1)(h).
                                        4


       II.   Best Interests of the Child

       The mother also contends termination was not in the child’s best interests.

See In re P.L., 778 N.W.2d 33, 39 (Iowa 2010).         We disagree.     The child

sustained a severe injury at the mother’s hands.      In the ensuing seventeen

months, the mother failed to develop the skills to manage her anger and safely

parent her child. Accordingly, we conclude termination was in the child’s best

interests.

       AFFIRMED.